428 F.2d 826
UNITED STATES of America, Plaintiff and Appellee,v.Thomas Henry LOGAN, Appellant.
No. 24130.
United States Court of Appeals, Ninth Circuit.
Aug. 5, 1970.

Appeal from the United States District Court for the Central District of California; Manuel L. Real, Judge.
Robert W. Lyons (argued), of Goldstein, Barceloux & Goldstein, San Francisco, Cal., for appellant.
Larry S. Flax (argued), asst. U.S. Atty., Robt.  L. Meyer, U.S. Atty., David R. Nissen, Chief, Criminal Division, Los Angeles, Cal., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and POWELL, District Judge.
PER CURIAM:


1
The judgment of conviction is affirmed.